DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12) in the reply filed on 8/22/2022 is acknowledged.

Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi (US PG. Pub. 2020/0084879) in view of Theus (US Patent 4904968).

Regarding claim 1 – Fukuchi teaches a wiring body (fig. 2, 20 [paragraph 0015] Fukuchi states, “circuit board 20”) comprising: a core insulating base material (32 [paragraph 0020] Fukuchi states, “insulating layer 32”) having a first main surface (top surface) and a second main surface (bottom surface) opposite to the first maim surface; a signal line (43 [paragraph 0022] Fukuchi states, “first signal pattern 43”) provided on the first main surface (top surface of 32) and extending in a longitudinal direction of the wiring body (see 3-D view shown in figure 3); a first power supply line (41 [paragraph 0022] Fukuchi states, “first power supply pattern 41”) provided on the first main surface (top surface of 32) and extending in the longitudinal direction of the wiring body (see 3-D view shown in figure 3), a second power supply line (42 [paragraph 0022] Fukuchi states, “second power supply pattern 42”) provided on the second main surface (bottom surface of 32) and extending in the longitudinal direction of the wiring body (see 3-D view shown in figure 3), and electrically connected to the first power supply line by an interlayer connection portion (51 [paragraph 0022] Fukuchi states, “vias 51”) provided on the core insulating base material (32): a first dielectric layer (31) laminated on the first main surface (top surface of 32) so as to embed the signal line (43) and the first power supply line (41); a second dielectric layer (33 [paragraph 0020] Fukuchi states, “insulating layer 33”) laminated on the second main surface (bottom surface of 32) so as to embed the second power supply line (42): and a second ground layer (23 [paragraph 0020] Fukuchi states, “ground layer 23”) provided on the second dielectric layer (33).
 	Fukuchi does not teach a first ground layer provided on the first dielectric layer; and a second ground layer provided on the second dielectric layer and sandwiching at least the signal line together with the first ground layer.
 	Theus teaches a wiring body (fig. 4 [title] Theus states, “circuit board”) having a first ground layer (70 [column 6 lines 16-17] Theus states, “ground return plane 70”) provided on the first dielectric layer (18 [column 4 lines 67-68] Theus states, “insulating board 18”); and a second ground layer (36 [column 6 line 5] Theus states, “ground plane 36”) provided on the second dielectric layer (34 [column 6 line 11] Theus states, “insulating board 34”) and sandwiching at least the signal line (32 [column 5 line 11] Theus states, “signal traces 26 and 32”) together with the first ground layer (70).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring body having a second ground layer as taught by Fukuchi with the inclusion of a first ground layer and the first and second ground layers sandwich the signal line as taught by Theus because Theus states, “the ground return plane 70 together with the ground plane 36 establish a strip line environment around signal traces 26 and 32 that lie between the two planes… The I/O ground currents are not constrained to follow a specific signal trace to a chosen ground pin but may follow a path of least resistance through ground return plane 70 to the nearest ground pin. Therefore, the noise caused by the path is reduced, and the inductive and capacitive components of the electro-magnetic field that induce crosstalk are diminished” [column 5 lines 9-12 & 46-52].

Claim(s) 1, 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preda et al. (US PG. Pub. 2008/0093726) in view of Fukuchi.

Regarding claim 1 – Preda teaches a wiring body (fig. 5, 500 [paragraph 0056] Preda states, “package 500”) comprising: a core insulating base material (middle insulator layer 506 [paragraph 0056] Preda states, “insulator layers 506”) having a first main surface (top surface) and a second main surface (bottom surface) opposite to the first maim surface (see fig. 5); a signal line (signal line on top of middle insulator layer 506 and connected to SIG via) provided on the first main surface (top surface) and extending in a longitudinal direction of the wiring body (see fig. 5); a first power supply line (534 [paragraph 0058] Preda states, “source voltage plane 534”) provided on the first main surface and extending in the longitudinal direction of the wiring body (see fig. 5), a second power supply line (second power supply line connected to via VDD) provided on the second main surface (bottom surface of middle insulator layer 506) and extending in the longitudinal direction of the wiring body (see fig. 5), and electrically connected to the first power supply line by an interlayer connection portion (VDD [paragraph 0058] Preda states, “Via 524 is used to connect the source voltage plane down to layer 534”) provided on the core insulating base material (middle insulator layer 506): a first dielectric layer (upper dielectric layer 506) formed on the first main surface covering the signal line (signal line on top of middle insulator layer 506 and connected to SIG via) and the first power supply line (534); a first ground layer (512 [paragraph 0056] Preda states, “ground plane 512”) provided on the first dielectric layer (upper dielectric layer 506); a second dielectric layer (bottom dielectric layer 506) formed on the second main surface so as to cover the second power supply line (second power supply line connected to via VDD): and a second ground layer (532 [paragraph 0057] Preda states, “ground plane 532”) provided on the second dielectric layer (bottom insulator layer 506) and sandwiching at least the signal line together with the first ground layer (claimed structure shown in figure 5).
 	Preda does not explicitly teach a first dielectric layer laminated on the first main surface so as to embed the signal line and the first power supply line; a second dielectric layer laminated on the second main surface so as to embed the second power supply line.
 	Fukuchi teaches a wiring body (figs. 2-3, 20 [paragraph 0015] Fukuchi states, “circuit board 20”) having a first dielectric layer (31 [paragraph 0020] Fukuchi states, “insulating layer 31”) laminated ([paragraph 0020] Fukuchi states, “These layers (levels) are laminated”) on the first main surface (top surface of core insulating base material 32) so as to embed the signal line (43 [paragraph 0022] Fukuchi states, “signal pattern 43”) and the first power supply line (41 [paragraph 0022] Fukuchi states, “first power supply pattern 41”); a second dielectric layer (33 [paragraph 0033] Fukuchi states, “insulating layer 33”) laminated on the second main surface (bottom surface of core insulating base material 32) so as to embed the second power supply line (42 [paragraph 0035] Fukuchi states, “second power supply pattern 42”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring body as taught by Preda having the signal line and first and second power supply lines being embedded in the first and second dielectric layer and the core insulating base material laminated to the first and second dielectric layers as taught by Fukuchi because embedding wirings in insulation layers will prevent moisture and dust from contacting wirings, this embedding feature further prevents electrical shorting. Laminating the layers together will strengthen the bonding between the layers and help create a rugged PCB.

Regarding claim 5 – Preda in view of Fukuchi teach the wiring body according to claim 1, wherein the first ground layer (Preda; fig. 5, 512) substantially covers (figure 5 shows the 512 ground layer “substantially” covering the first power supply line 534 given broadest reasonable interpretation) the first power supply line (534) and the second power supply line (second power supply line connected to via VDD) when viewed from a normal direction of the first main surface (top surface of middle core insulating base material 506) of the core insulating base material (claimed structure shown in figure 5).

Regarding claim 6 – Preda in view of Fukuchi teach the wining body according to claim 5, wherein the second ground layer (Preda; fig. 5, 532) substantially covers the first power supply line (534) and the second power supply line (second power supply line connected to via VDD) when viewed from a normal direction of the second main surface (bottom surface of middle core insulating base material 506) of the core insulating base material (claimed structure shown in figure 5).

Regarding claim 7 – Preda in view of Fukuchi teach the wiring body according to claim 1, further comprising a receiving land (Preda; fig. 5, land of signal line connected to via SIG) that is locally provided on an end of the signal line (signal line shown on top surface of middle insulating layer 506), wherein the receiving land and a pad (upper pad connected to SIG) provided on the first dielectric layer (top dielectric layer 506) are electrically connected to each other by a filled via (SIG [claim 3] Preda states, “the conductive signal plane is connected from a second layer within two intermediate layers in the first area to a third layer within the two intermediate layers in the second area using one or more vias”).

Regarding claim 12 – Preda in view of Fukuchi teach the wiring body according to claim 1, further comprising: a first pad (Preda; fig. 5, pad shown connected to S terminal bump of chip 502) provided on the first dielectric layer (upper dielectric layer 506) and electrically connected to the signal line (upper signal line connected to upper SIG via) via a filled via (SIG via); a second pad (pad shown connected to V terminal bump of chip 502) provided on the first dielectric layer (upper dielectric layer 506) and electrically connected to the first power supply line (534) via a filled via (VDD via); and a component (502) having a first terminal (S) soldered ([paragraph 0047] Preda states, “Chip 202 may be connected to source voltage plane 214 using conductive adhesive bond 224, which may be, for example, solder, controlled collapse chip connection (C4), or wire bond”; chip 202 is equivalent to that of chip 502 and will have the required “soldering”) to the first pad and a second terminal (V) soldered to the second pad.

Claim(s) 2, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preda et al. in view of Fukuchi as applied to claim 1 above, and further in view of Takayama et al. (US PG. Pub. 2020/0373655).

Regarding claim 2 – Preda in view of Fukuchi teach the wiring body according to claim 1, but fails to teach wherein the first power supply line is thicker than the signal line.
 	Takayama teaches a wiring body (fig. 12A-12C, 100D) wherein the first power supply line (170 [paragraph 0102] Takayama states, “power supply line 170”) is thicker ([claim 2] Takayama state, “a thickness of the signal line in the stacking direction is thinner than the thickness of the power supply line in the stacking direction”) than the signal line (140 [paragraph 0120] Takayama states, “signal line 140”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring body having a first power supply line and a signal line as taught by Preda in view of Fukuchi with the power supply line being thicker than the signal line as taught by Takayama because Takayama states, “the resistance value of the power supply line 170 can be adjusted by adjusting the thickness of the power supply line 170, and thus the amount of voltage drop in the power supply line 170 can be kept within a predetermined range. Accordingly, the antenna module 100 of the present embodiment enables to improve the flexibility in design” [paragraph 0058].

Regarding claim 4 – Preda in view of Fukuchi and Takayama teach the wiring body according to claim 2, but fails to teach wherein the second power supply line is thicker than the signal line.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the second power supply line be thicker than the signal line, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Takayama teaches a singular instance of an increased thickness of the first power supply line than the signal line as discussed in the rejection to claim 3 above. Thickening the second power supply line will help in controlling voltage (Takayama [paragraph 0058]). Additionally thicker conductors are known to be capable of carrying more current that will increase the power (P=V*I) flow within the wiring body.

Regarding claim 8 – Preda in view of Fukuchi teach the wiring body according to claim 1, but fails to teach wherein the core insulating base material contains a liquid crystal polymer.
 	Takayama teaches a wiring body (fig. 12A-12C, 100D) having a core insulating base material (214A of substrate 130 [paragraph 0102] Takayama states, “dielectric layer 214A”) wherein the core insulating base material (214A) contains a liquid crystal polymer ([paragraph 0036] Takayama states, “the dielectric substrate 130 may alternatively be composed of liquid crystal polymer (LCP)”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring body having a core insulating base material as taught by Preda in view of Fukuchi with the core insulating base material being made of a liquid crystal polymer as taught by Takayama because Takayama states, “liquid crystal polymer (LCP) having a lower dielectric constant” [paragraph 0036]. A low dielectric constant will minimize electric power loss in high frequency/power applications.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preda et al. in view of Fukuchi and Takayama et al. as applied to claim 2 above, and further in view of Ohsumi et al. (US PG. Pub. 2008/0257597).

Regarding claim 3 – Preda in view of Fukuchi and Takayama teach the wiring body according to claim 2, having the first power supply line and a signal line but fail to teach wherein the first wiring line includes a metal foil provided on the first main surface and a plating layer formed on the metal foil, and the signal line includes a metal foil provided on the first main surface.
 	Ohsumi teaches a wiring body (fig. 1, 10 [paragraph 0043] Ohsumi states, “printed circuit board 10”) wherein the first wiring line (22a/22b [paragraph 0045] Ohsumi states, “lands 22a and 22b”) includes a metal foil (14b [paragraph 0060] Ohsumi states, “metal foil 14b”) provided on the first main surface (top surface of core insulating layer 12) and a plating layer (16 [paragraph 0046] Ohsumi states, “plating layer 16”) formed on the metal foil (14b), and the signal line (14a [paragraph 0060] Ohsumi states, “The lines 14a are formed only by the metal foil 14”) includes a metal foil provided on the first main surface (claimed structure show in figure 1).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring body having the power supply line being thicker than the signal line as taught by Preda in view of Fukuchi and Takayama with the power supply line having a metal foil and a plating layer and the signal line having only a metal foil as taught by Ohsumi because Ohsumi states, “Since the lands are increased in thickness by plating, the depth of the via holes on the lands is reduced, thus making it possible to reduce the aspect ratio… the thickness of the plating layer 16 at the through hole can be increased, thereby ensuring interlayer connection in the insulating substrate 12. Since the lines 14a are formed only by the metal foil 14, they can be formed as fine lines” [paragraph 0017 & 0060].

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preda et al. in view of Fukuchi as applied to claim 1 above, and further in view of Takano et al. (US PG. Pub. 2017/0367197).

Regarding claim 9 – Preda in view of Fukuchi teach the wiring body according to claim 1 having embedded signal line and embedded first and second power supply line (discussed in the rejection to claim 1), but fails to teach wherein the first dielectric layer includes a first adhesive layer laminated on the first main surface so as to embed first wiring lines, and a first insulating base material laminated on the first adhesive laver, and the second dielectric layer includes a second adhesive layer laminated on the second main surface so as to embed second wiring lines, and a second insulating base material laminated on the second adhesive layer.
 	Takano teaches a wiring body (fig. 9B, 60 [title] Takano states, “Multilayer Printed Wiring Board”) wherein the first dielectric layer (combined layers of 1 & 7A) includes a first adhesive layer (7A [paragraph 0134] Takano states, “adhesive-agent layer 7A”) laminated on the first main surface (top surface of 11) so as to embed the first wiring lines (12c [paragraph 0139] Takano states, “wirings 12c”), and a first insulating base material (1 [paragraph 0056] Takano states, “insulating resin film 1”) laminated on the first adhesive laver (7A), and the second dielectric layer (combined layers of 7B and 21) includes a second adhesive layer (7B [paragraph 0149] Takano states, “adhesive-agent layer 7B”) laminated on the second main surface (bottom surface of 11) so as to embed the second wiring lines (13b [paragraph 0069] Takano states, “wirings 13b”), and a second insulating base material (21 [paragraph 0112] Takano states, “insulating resin film 21”) laminated on the second adhesive layer (claimed structure shown in figure 9B).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring body having the first and second dielectric layers embedding the signal and first and second power supply lines as taught by Preda in view of Fukuchi with the first and second dielectric layers each being formed of an adhesive layer (having embedded wirings) and an insulating base material as taught by Takano because Takano states, “the number of materials required for manufacturing the multilayer printed wiring board can be reduced and the manufacturing processes can be simplified. Therefore, the manufacturing cost can be reduced and the multilayer printed wiring board can be provided inexpensively… the present invention can provide a multilayer printed wiring board with an excellent yield that can reduce the manufacturing cost and easily achieve the high density” [paragraph 0035 & 0037].

Regarding claim 10 – Preda in view of Fukuchi and Takano teach the wiring body according to claim 9, wherein the first insulating base material (Takano; fig. 9B, 1) and/or the second insulating base material (21) contains a liquid crystal polymer ([paragraph 0165] Takano states, “The above insulating resin films 1, 11 and 21 are not limited to a liquid crystal polymer film”).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preda et al. in view of Fukuchi as applied to claim 1 above, and further in view of Mizushima et al. (US PG. Pub. 2013/0057365).

Regarding claim 11 – Preda in view of Fukuchi teach the wiring body according to claim 1, but fails to teach wherein a relative permittivity at 10 GHz of at least one of the core insulating base material, the first dielectric layer, and the second dielectric layer is 2.0 to 3.5, and a dielectric loss tangent of the at least one is 0.001 to 0.005.
 	Mizushima teaches wherein a relative permittivity at 10 GHz of at least one of the core insulating base material, the first dielectric layer (figs. 7(a)-7(b), 4 [paragraph 0081] Mizushima states, “dielectric 4”), and the second dielectric layer is 2.0 to 3.5 ([paragraph 0081] Mizushima states, “the dielectric 4 having relative permittivity of 2.8 and dielectric loss tangent of 0.003 at 10 GHz”), and a dielectric loss tangent of the at least one is 0.001 to 0.005 (see paragraph 0081 quoted above).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the wiring body having the core insulating base material, the first dielectric layer, and the second dielectric layer as taught by Preda in view of Fukuchi with one of these dielectric layers having a relative permittivity of 2.0-3.5 and a dielectric loss tangent of .001-.005 at 10 GHz as taught by Mizushima because Mizushima states, “transmission loss can be suppressed… it is possible to provide an electromagnetic field coupling structure which can be integrated at high density” [paragraph 0027 & 0029].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Park et al. (US PG. Pub. 2014/0104798) discloses a wiring body having a two layer dielectric layer structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847